Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 12 May 2022. Claims 1, 4 and 6-11 are pending and have been considered as follows. Claims 2, 3, 5 and 12 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on 11 July 2022.
The application has been amended as follows: 
Claims should be amended as follow-

1. 	(Currently Amended) A vehicle controller configured to control an operation of a vehicle, 
the vehicle controller comprising: 
a processor; and 
a map storage storing map data where coordinates of roads are described, 
the processor configured to:  
estimate a position of the vehicle 
by cross-checking the with the map data, determine whether or not the vehicle is traveling on an off-map road that is not described in the map data,
the off-map road wherein the connecting link is configured to connect the off-map road to an adjacent road that is adjacent to the off-map road,

by cross-checking the position of the vehicle with the map data, determine whether or not the adjacent road exists at a distance from the vehicle that is within a range of less than or equal to a predetermined threshold value, -3- 4889-5806-2102.1Atty. Dkt. No. 096243-0257 

when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value, determine, based on the map data, whether or not the adjacent road extends in a direction opposite to a direction that the vehicle is traveling, 
when the adjacent road extends in the direction opposite to the direction that the vehicle is traveling, remove the adjacent road from potential candidates for [[the]] a traveling road that the vehicle is traveling on, 
when the vehicle is traveling on the off-map road toward the connecting link and when the connecting link is described in the map data, determine whether or not the vehicle has traveled past at least any one of [[the]] a starting point of the connecting link or an ending point of the connecting link, 
based on a determination that the vehicle has traveled past at least any one of the starting point or the ending point, start identifying a determination of whether or not the vehicle has traveled along the connecting [[road]] link, such that identifying the traveling road is suspended until the vehicle reaches the starting point, even when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value, and
control the vehicle to be driven according to the identified traveling road.

6. 	(Currently Amended) The vehicle controller according to claim 1, the processor is further configured to acquire information indicating a state of an external environment of the vehicle, and  
by using the state of the external environment, 

7. 	(Currently Amended) The vehicle controller according to claim 6, wherein 
the processor is further configured to:  
by acquiring a surrounding image of the vehicle from a camera that photographs the surrounding image, recognize the state of the external environment of the vehicle, and 
by using the surrounding image, determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle has traveled along the connecting [[road]] link.

10. 	(Currently Amended) The vehicle controller according to claim 1, further comprising: 
an external sensor configured to acquire information indicating a state of an external environment of the vehicle, wherein  
the processor is further configured to: 
by using a result of recognition by the external sensor, determine a traveling lane that the vehicle is traveling on among lanes that the traveling road includes, 
determine whether or not the vehicle is traveling toward a branch road that is not described in the map data from a road that is described in the map data, 
based on determining that the vehicle is traveling toward the branch road, determine
based on a determination that the vehicle has changed the traveling lane to the side toward the branch road, identify that the vehicle is traveling on the branch road.
11. 	(Currently Amended) The vehicle controller according to claim 10, wherein 
the processor is further configured to: -6- 4889-5806-2102.1Atty. Dkt. No. 096243-0257  
based on a global navigation satellite system (GNSS), estimate each of the position and a direction of the vehicle, and 
by comparing each of the position and the direction of the vehicle with each of a position and a direction of a link that is described in the map data, determine whether or not the vehicle is traveling toward the branch road, wherein the link is configured to connect the road that is described in the map data to the branch road.
Allowable Subject Matter
Claims 1, 4 and 6-11 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Kato (US20150025802A1) teaches a navigation apparatus includes a control unit for determining whether an approach route to a branch point, which is a route guidance object, and an exit route from the branch point correspond to a learned road link of a learned road data. The control unit provides a normal guidance, instructing a progress direction guidance for the branch point, when none of the approach and exit routes is determined to correspond to a learned road link. Alternatively, the control unit provides a learned road guidance, which is different from the normal guidance, when at least one of the approach route and the exit route is determined to correspond to a learned road link, where the learned road guidance reflects the learned road link in the route guidance.
Further, Tauchi (US20060111837A1) teaches a navigation system in a vehicle stores position history information including position information related to a detection position detected by a position detector and position information related to a map matching position. The map matching position is obtained by matching the detection position with a point of a road in road map data. When the vehicle runs on a not-stored road that is not stored in the road map data, the navigation system determines a trail of running of the vehicle from departure from a stored road that is stored in the road map data to comeback into a stored road that is stored in the road map data, based on the stored position history information.

In regards to independent claim 1; Kato and Tauchi taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

based on a determination that the vehicle is traveling on the off-map road, determine whether or not a connecting link is described in the map data, and concurrently determine whether or not the vehicle is traveling on the off-map road toward the connecting link, wherein the connecting link is configured to connect the off-map road to an adjacent road that is adjacent to the off-map road,
by cross-checking the position of the vehicle with the map data, determine whether or not the adjacent road exists at a distance from the vehicle that is within a range of less than or equal to a predetermined threshold value, -3- 4889-5806-2102.1Atty. Dkt. No. 096243-0257 
when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value, determine, based on the map data, whether or not the adjacent road extends in a direction opposite to a direction that the vehicle is traveling, 
when the adjacent road extends in the direction opposite to the direction that the vehicle is traveling, remove the adjacent road from potential candidates for a traveling road that the vehicle is traveling on, 
when the vehicle is traveling on the off-map road toward the connecting link and when the connecting link is described in the map data, determine whether or not the vehicle has traveled past at least any one of a starting point of the connecting link or an ending point of the connecting link, 
based on a determination that the vehicle has traveled past at least any one of the starting point or the ending point, start identifying the traveling road based on a result of a determination of whether or not the vehicle has traveled along the connecting link, such that identifying the traveling road is suspended until the vehicle reaches the starting point, even when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667                                                                                                                                                                                             
/RACHID BENDIDI/           Primary Examiner, Art Unit 3667